RENDERED: DECEMBER 3, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-0333-WC

PEPSICO INC.                                                        APPELLANT


                 PETITION FOR REVIEW OF A DECISION
v.             OF THE WORKERS’ COMPENSATION BOARD
                       ACTION NO. WC-19-62801


SEAN STEWART; HONORABLE
CHRISTINA D. HAJJAR,
ADMINISTRATIVE LAW JUDGE;
AND WORKERS’ COMPENSATION
BOARD                                                               APPELLEES


                                   OPINION
                                  VACATING

                                 ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; ACREE AND LAMBERT, JUDGES.

ACREE, JUDGE: PepsiCo appeals the Workers’ Compensation Board’s (Board)

February 26, 2021 order vacating and remanding the opinion of the Administrative

Law Judge (ALJ). PepsiCo argues the Board engaged in impermissible fact-

finding when it found a date of notice contrary to the ALJ’s decision. We agree
and vacate the Board’s decision with instructions to reinstate the ALJ’s order and

opinion.

                                BACKGROUND

            On January 5, 2019, Sean Stewart injured his right knee while

performing work for PepsiCo. Stewart was a merchandiser. His duties included

loading cases of beverages onto shelves and displays at retailers. On January 5,

Stewart was pulling a cart fully loaded with cases of the product when he slipped

and fell, twisting his leg. He was able to get up and he completed his work and

went to the next retailer. Beyond that, he continued working, but his knee was

getting worse. He started having sharp pains, throbbing, and swelling.

            By the end of March or beginning of April 2019, he felt his knee was

not getting better, so he contacted his doctor for an appointment. He went to his

primary care physician on May 15, 2019; the doctor referred Stewart for an MRI.

It was not until June 13, 2019, that the doctor read the MRI and diagnosed Stewart

with a torn meniscus. The doctor referred him to physical therapy for six weeks.

            The day after he received the news, June 14, 2019, he notified his

supervisors about his injury. He chose to wait until this day because he wanted to

see if his condition would improve on its own.

            It was not until a month later that Stewart filled out an injury report

and gave a written statement to his supervisor. PepsiCo sent Stewart for an


                                        -2-
examination on July 25, 2019. After the examination, PepsiCo placed Stewart on

restrictions for three weeks and returned him to light duty the following week.

Shortly thereafter, Stewart underwent arthroscopic knee surgery and did not return

to work until October 25, 2019. He returned to his pre-injury position and stated

he planned to seek no further treatment, felt fine, and was strong and getting better.

According to Stewart, he believed PepsiCo intended to pay for his surgery. It was

not until he received a denial letter that he learned otherwise. His personal health

insurance paid for his surgery.

             He then initiated a workers’ compensation action. The case went

before the ALJ who determined Stewart did not inform PepsiCo of his injuries

until June 14, 2019, and that did not suffice under the applicable statute as notice

having been given as soon as practicable. The ALJ dismissed his claim.

             Stewart appealed to the Board claiming his June 14, 2019 notice did

qualify as having been given as soon as practicable. The Board did not address

Stewart’s arguments supporting that claim. Instead, it found the notice date

determined by the ALJ was wrong and made a finding that notice was given April

1, 2019 because that is the date Stewart included in the First Report of Injury

Report. Based on its own finding of the notice, the Board vacated and remanded

the ALJ’s decision for an opinion in conformity with its decision that PepsiCo was

informed of Stewart’s injury on April 1, 2019. This appeal followed.


                                         -3-
                                 STANDARD OF REVIEW

                Our review of an opinion of the Workers’ Compensation Board is

limited. We only reverse the Board’s opinion when “the Board has overlooked or

misconstrued controlling statutes or precedent, or committed an error in assessing

the evidence so flagrant as to cause gross injustice.” W. Baptist Hosp. v. Kelly, 827

S.W.2d 685, 687-88 (Ky. 1992). In reviewing the Board’s opinion, we look to the

ALJ’s opinion. The ALJ’s findings of fact will not be disturbed if supported by

substantial evidence. Wolf Creek Collieries v. Crum, 673 S.W.2d 735 (Ky. App.

1984). And, the ALJ, as fact-finder, possesses the discretion to judge the

credibility of testimony and weight of evidence. Paramount Foods, Inc. v.

Burkhardt, 695 S.W.2d 418, 419 (Ky. 1985). Our review proceeds accordingly.

                                      ANALYSIS

                PepsiCo argues the Board engaged in impermissible fact-finding,

made flagrant errors of law and fact concerning the evidence, and violated

statutory authority and case law. We agree and vacate the Board’s decision.

                The ALJ is the fact-finder in workers’ compensation cases, KRS1

342.285, and has sole discretion to determine the weight, credibility, quality,

character, and substance of evidence and the inferences to be drawn from the




1
    Kentucky Revised Statutes.

                                          -4-
evidence. Paramount Foods, 695 S.W.2d 418 at 419; Addington Res., Inc. v.

Perkins, 947 S.W.2d 421, 422 (Ky. App. 1997).

            Here, the ALJ properly cited Harlan Fuel Company v. Burkhart for

the holding that, under the notice provision of the Act, KRS 342.185:

            notice must be given as soon as practicable after the
            occurrence of the accident and we have, with some
            strictness, held claimants to its requirement under the
            theory that its purpose is (1) to give the employer an
            opportunity to place the employee under the care of
            competent physicians in order to minimize his disability
            and the employer’s subsequent liability; (2) to enable the
            employer to investigate at an early time the facts
            pertaining to the injury; and (3) to prevent the filing of
            fictitious claims when lapse of time makes proof of lack
            of genuineness difficult.

296 S.W.2d 722, 723 (Ky. 1956). An absence of actual prejudice to the employer

is not enough and “delay is excused only by the employer’s actual knowledge of

the claim or by mistake or other reasonable cause”–i.e., by the employer’s learning

of the injury other than by the claimant’s notice. Blue Diamond Coal Co. v. Stepp,

445 S.W.2d 866, 868 (Ky. 1969), superseded by statute on other grounds as stated

in Newberg v. Slone, 846 S.W.2d 694, 697-98 (Ky. 1992). By Stewart’s own

testimony, he first informed PepsiCo of his January 5, 2019 injury on June 14,

2019–five months after sustaining it.

            We agree with PepsiCo that the Board disregarded the fact that no one

but Stewart referenced the April 1, 2019 date. More importantly, Stewart’s


                                        -5-
unequivocal sworn testimony was that he first gave notice on June 24, 2019, and

never argued notice was given on any earlier date, including April 1, 2019.

             We also agree with the ALJ that:

             the Granger case . . . is directly on point and makes it clear
             that Stewart’s lack of notice for more than five months is
             insufficient notice in light of the fact that he knew he
             sustained a fall, he had immediate and continued pain
             which continues to worsen, and he sought treatment, all
             without notifying his employer.

(ALJ opinion and order, pp. 8-9 (citing Granger v. Louis Trauth Dairy, 329

S.W.3d 296, 296 (Ky. 2010)).

             In Granger, the claimant injured his leg on August 15, 2007, when a

case of nine half-gallon milk containers struck him in the shin. Granger admitted

his leg hurt but, like Stewart, “did not consider the injury to be a ‘big deal’ at the

time.” 329 S.W.3d at 296-97. As with Stewart’s injury, Granger’s injury did not

heal. September came and passed. In October, the injury “became red and

discolored and an open sore developed and began to drain. He attempted self-

treatment but eventually sought treatment with his family physician on November

7, 2007 . . . .” Id. at 297. As with Stewart, Granger’s health insurance carrier paid

part of his physician’s medical bills and those of a wound specialist to whom he

was later referred. Finally, Granger “notified [his employer] of the injury

sometime in November 2007,” approximately three months after the injury. Id.




                                          -6-
              We first note that even our agreement with the Board’s April 1, 2019

date would not make Granger inapposite. Shortening Stewart’s delay to three

months from five would have meant these facts even more closely parallel

Granger whose delay, as noted, was also three months. This case is a stronger one

for application of Granger’s analysis. Still, these paragraphs from Granger are

more than analogous and we quote them, in pertinent part, as follows:

                    Although it may be impractical to expect a worker
              to report every minor workplace bump and bruise, an
              accident forceful enough to knock a grown man to the
              ground . . . clearly is more than a trivial event. . . . [A]
              worker might reasonably view . . . [such an event] as being
              an insignificant injury that does not warrant reporting.
              Continuing to view the accident and injury as being
              insignificant becomes less and less reasonable, however,
              when the harmful changes heal slowly, fail to heal, or
              worsen.

                     The ALJ decided this case reasonably. The
              claimant failed to give notice of his accident and injury
              until about three months [in Stewart’s case, five months]
              after they occurred. Evidence that what at first appeared
              to be an insignificant [injury] had failed to heal after two
              months . . . and concerned the claimant sufficiently to
              cause him to seek medical attention clearly does not
              compel a finding that he remained mistaken about the
              seriousness of his injury and acted reasonably by failing to
              report the accident and injury until sometime thereafter.

Id. at 299.

              Stewart’s case cannot, reasonably, be distinguished from Granger.

And for that reason, we must vacate the Board’s order.


                                          -7-
                                 CONCLUSION

            The Board’s February 26, 2021 opinion is vacated with instructions to

reinstate the ALJ’s opinion and order.

            ALL CONCUR.



BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEE:

Kristin M. Downs                          Melissa Anderson Hofe
Lexington, Kentucky                       Louisville, Kentucky




                                         -8-